DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the c- axis of a crystal must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
OXIDE SEMICONDUCTOR DEVICE [[
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2 – 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akimoto et al., US 2007/0072439 (listed in IDS filed on 12/10/2020 and corresponding to US 7,674,650), in view of Umeda et al, US 2010/0320458 (corresponding to US 7,674,650).
In re Claim 2, Akimoto discloses a semiconductor device (Fig. 7) comprising a transistor 702 comprising: a gate electrode 720; a gate insulating film 711 over the gate electrode 710; an oxide semiconductor layer 722 over the gate insulating film 711; a source electrode 723 and a drain electrode 724 electrically connected to the oxide semiconductor layer 722; and an insulating film (740, 741) over the source electrode 723 and the drain electrode 724 and in contact with the oxide semiconductor layer 7212 , wherein the oxide semiconductor layer 722, wherein the oxide semiconductor layer 722 comprising indium, gallium, and zinc ([0014];  wherein the insulating film (740, 741) comprises silicon and oxygen ([0138]); wherein the oxide semiconductor layer 722 comprises a crystal region ([0144]) (Fig. 7; [0012 -0018]; [0129 – 0145]). 
Akimoto does nor explicitly discloses that the oxide semiconductor layer 722 comprises a crystal region in which a c- axis of a crystal is aligned in a direction substantially perpendicular to a surface of the oxide semiconductor layer, and wherein a thickness of the oxide semiconductor layer 722 is 5 nm or more and 30 nm or less.
The difference between the Applicant’s claim 2 and Akamoto’s reference is in the specifics of the specifics of the oxide semiconductor layer 722.
Umeda teaches an oxide semiconductor layer comprising indium, gallium, and zinc (Fig. 1), wherein the oxide semiconductor layer comprises a crystal region in which a c- axis of a crystal is aligned in a direction substantially perpendicular to a surface of the oxide semiconductor layer (Fig. 1; [0037 -0049]). 
. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
However, Akimoto taken with Umeda does not specify that the thickness of the oxide semiconductor layer is 5 nm or more and 30 nm or less.
It is known in the art that the semiconductor layer thickness is a result effective variable – because its mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified thicknesses , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).
With respect to the Claim 2, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired performance. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(A).
In re Claim 3, Akimoto taken with Umeda discloses the semiconductor device according to claim 2, wherein a portion of the oxide semiconductor layer 722 (Akimoto: Fig. 7)  between the source electrode 723 and the drain electrode 724 is thinner than portions of the oxide semiconductor layer below the source electrode 723 and the drain electrode 724, and wherein the portion of the oxide semiconductor layer 722 includes the crystal region (0018]).
In re Claim 4, Akimoto taken with Umeda discloses the semiconductor device according to claim 2, further comprising a pixel electrode 730 electrically connected to the source electrode or the drain electrode 724 through an opening in the insulating film (740, 731) (Fig. 7).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akimoto and  Umeda as applied to claim 2 above, and further in view of Ikeda, US 2009/0212292 (corresponding to US 7,872,162).
In re Claim 5, Akimoto taken with Umeda discloses all limitations of claim 5 except for that the oxide semiconductor layer further comprises tin.
Ikeda teaches the oxide semiconductor layer further comprises tin ([0039]).
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute Akimoto-Umeda’s oxide semiconductor with Ikeda’s oxide semiconductor, since it has been held In re Leshin, 125 USPQ 416 (See MPEP2144.07).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Akimoto and  Umeda as applied to claim 2 above, and further in view of Kim et al., US 5,731,856.
In re Claim 6, Akimoto taken with Umeda discloses all limitations of claim 6 except for that further comprising a liquid crystal element over the transistor.
Kim teaches a semiconductor device further comprising a liquid crystal element 136 over the transistor (112, 114, 116, 120a, 120b, 124) (Fig. 21; column 11, lines 52 - 64).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Akimoto, Umeda and Kim, and to use the specified liquid crystal element for having an increased manufacturing yield and a decreased cost as taught by Kim (column 1, lines 39-41).

Allowable Subject Matter
Claims 7 - 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 7, prior-art fails to disclose a semiconductor device “wherein the crystal region exists at least at a depth of 5 nm or more and 30 nm or less in a film thickness direction from an interface of the oxide semiconductor layer and the insulating film.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893